In an action to recover damages for abuse of process arising from a prior action against the plaintiff to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (Joy, J.), dated March 4, 1986, which granted the defendant’s motion to dismiss the complaint for failure to state a cause of action.
*825Ordered that the order is affirmed, with costs.
Special Term properly dismissed the plaintiffs complaint for failure to state a cause of action (see, Curiano v Suozzi, 63 NY2d 113). Lawrence, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.